Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the non-final Office Action for the serial number 16/703,184, LAWN REFUSE BAG INSERT, filed on 12/4/19.
	The allowability of claim 22 has been reconsidered and withdrawn in view of new ground rejection, any inconvenience is regretted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5, 22 and 25 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 4,272,116 to Tufte, Jr.
	Tufte, Jr. teaches an insert comprising a bag stand (12) defining a top stand end (28) and a bottom stand end.  The stand comprising an end wall and a first side wall (22 and 36) hingedly coupled to the end wall and a first rake (14) detachably coupled to the bag stand.  The bag stand and the first rake are formed together as a unitary blank.  The bag stand comprises a second side wall (20, 38) hingedly coupled to the end wall opposite the first side wall.  The first side wall defines a slot (50) and the slot defines a retainer tab (68).  The first side wall defines a tapered section at the bottom stand end and a width of the first side wall at the bottom stand end is less than a width of the first side wall at the top stand end.  The first rake is configured to be torn away from the bag stand at a tear line. 

    PNG
    media_image1.png
    827
    1079
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tufte, Jr. in view of US Patent # 7,625,026 to Lau.
	Tufte, Jr. teaches the first rake define a grip side (58) with a hand indentation and the unitary blank but fails to teach the first rake defines a teeth side with plurality of teeth and the unitary blank comprises a corrugated plastic sheet material.  Lau teaches the plurality of teeth (111) and the corrugated plastic sheet material (column 5, lines 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the teeth to Tufte, Jr.’s rake and modified Tufte, Jr’s blank to plastic sheet material as taught by Lau to “ease of taking up animal litter” (column 7, line 28 in Lau’s invention) and reduce weight in the unitary blank.  
	
Allowable Subject Matter
Claims 4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 21 and 23-24 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 9, 22 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        5/26/22